Case 2:20-cv-10274-CAS-JC Document 14 Filed 02/26/21 Page 1 of 3 Page ID #:105



 1   Ralph S. LaMontagne, Jr. [State Bar No. 91536]
     rlamontagne@l-a-lawoffices.com
 2   Eric A. Amador [State Bar No. 143395]
     eamador@l-a-lawoffices.com
 3   Thomas T. Carpenter [State Bar No. 98051]
     tcarpenter@l-a-lawoffices.com
 4   LaMONTAGNE & AMADOR LLP
     150 S. Los Robles Avenue, Suite 940
 5   Pasadena, California 91101
 6   Telephone: (626) 765-6800
     Facsimile: (626) 765-6801
 7
     Attorneys for Defendant
 8   VENTURE TRAVEL, L.L.C., doing business as
     TAQUAN AIR
 9
10                      UNITED STATES DISTRICT COURT
11                     CENTRAL DISTRICT OF CALIFORNIA
12
13 CLIFTON J. SELIGA et al.,          )         Case No. 2:20-cv-10274-CAS-JC
                                      )
14              Plaintiffs,           )
                                      )
15       vs.                          )         NOTICE OF WITHDRAWAL OF
                                      )         LOCAL RULE 8.3 STIPULATION
16 PRINCESS CRUISE LINES, LTD., doing )
   business as PRINCESS CRUISES,      )         (DOCKET ENTRY 12)
17 VENTURE TRAVEL, LLC, doing         )
   business as TAQUAN AIR; and        )
18 MOUNTAIN AIR SERVICE, LLC, doing )
   business as MOUNTAIN AIR,          )
19                                    )
                Defendants.           )
20                                    )
                                      )
21                                    )
                                      )
22                                    )
                                      )
23                                    )
                                      )
24                                    )
25
26
27
28

                             NOTICE OF WITHDRAWAL
Case 2:20-cv-10274-CAS-JC Document 14 Filed 02/26/21 Page 2 of 3 Page ID #:106



 1        The Parties to this action file this Notice of Withdrawal and hereby Withdraw
 2 the Stipulation filed pursuant to Local Rule 8.3 (Docket Entry 12) as same has been
 3 rendered moot by the Order of the Honorable Christina A Snyder (Docket Entry 13).
 4
     Dated: February 26, 2021            LaMONTAGNE & AMADOR LLP
 5
 6                                       By: /s/ Ralph S. LaMontagne, Jr.
                                             Ralph S. LaMontagne, Jr.
 7
                                             Eric A. Amador
 8                                           Thomas T. Carpenter
                                             Attorneys for Defendant
 9
                                             VENTURE TRAVEL, L.L.C., doing
10                                           business as TAQUAN AIR
11
     Dated: February 26, 2021            NELSON & FRAENKEL LLP
12
13                                       By: /s/ Carlos F. Llinás Negret
                                             Stuart R. Fraenkel
14                                           Gretchen Nelson
15                                           Carlos F. Llinás Negret
                                             Attorneys for Plaintiffs
16                                           KEVIN ECKELKAMP and
17                                           ELIZABETH ECKELKAMP

18 Dated: February 26, 2021              FLYNN DELICH & WISE LLP
19
                                         By: /s/ Nicholas S. Politis
20                                           Nicholas S. Politis
21                                           Attorneys for Defendant
                                             PRINCESS CRUISE LINES, LTD.,
22                                           doing business as PRINCESS CRUISES
23
     Dated: February 26, 2021            WORTHE HANSON & WORTHE
24
25                                       By: /s/ John Hanson
                                             John Hanson
26                                           Attorneys for Defendant
27                                           MOUNTAIN AIR SERVICE, LLC,
                                             doing business as MOUNTAIN AIR
28
                                             1
                                NOTICE OF WITHDRAWAL
Case 2:20-cv-10274-CAS-JC Document 14 Filed 02/26/21 Page 3 of 3 Page ID #:107



 1                                      ATTESTATION
 2
           Pursuant to L.R. 5-4.3.4(a)(2)(i), I hereby attest that all other signatories listed,
 3
     and on whose behalf the filing is submitted, concur in the content of this filing and
 4
     have authorized this filing.
 5
 6 Dated: February 26, 2021                  LaMONTAGNE & AMADOR LLP
 7
                                             By: /s/ Ralph S. LaMontagne, Jr.
 8                                               Ralph S. LaMontagne, Jr.
 9                                               Eric A. Amador
                                                 Thomas T. Carpenter
10                                               Attorneys for Defendant
11                                               VENTURE TRAVEL, L.L.C., doing
                                                 business as TAQUAN AIR
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
                                    NOTICE OF WITHDRAWAL
